





LEASE


THIS LEASE is entered into this 9th day of January 2017 (the “Effective Date”),
between ESI Leasing, LLC, an Oregon limited liability company (“Landlord”) and
Electro Scientific Industries, Inc., an Oregon corporation (“Tenant”).


RECITALS


A.    Tenant wishes to lease from Landlord the following property (the
“Property”) located in the State of Oregon and described as follows:


The real property commonly known as 13900, 13910 & 14000 NW Science Park Drive,
Portland, Oregon 97229 consisting of the land described on attached Exhibit A
and all buildings (“Buildings”) and other improvements located thereon.


B.    Landlord hereby leases the Property to Tenant, and Tenant hereby leases
the Property from Landlord, on the terms and conditions set forth in this Lease.


TERMS AND CONDITIONS


1.
TERM; POSSESSION.



1.1Term. The lease term shall commence on January 9, 2017 and continue through
January 9, 2032, unless sooner terminated.


1.2Delivery of Possession. Tenant’s right to possession and obligations under
this Lease shall commence on the commencement date of the lease term.


1.3Acceptance of Property. Tenant was the immediate past owner of the Property
and is thoroughly familiar with the Property. Tenant accepts the Property in its
present condition, AS IS, subject to all applicable zoning, municipal, county
and state laws, ordinances and regulations governing and regulating the use of
the Property. Landlord shall not be required to perform any work to ready the
Property for Tenant’s occupancy. Tenant acknowledges that neither Landlord nor
Landlord’s agent, if any, has made any representation or warranty as to the
suitability of the Property for the conduct of Tenant’s business.


1.4Renewal Option. Tenant shall have the option to renew this Lease for two (2)
additional terms, as provided below, so long as this Lease is not in default at
the time the option is exercised and at the time the renewal term is to
commence. The renewal terms will be for five (5) years each, commencing on the
day following expiration of the prior term. The other terms and conditions of
this Lease will remain the same during the renewal term, except that the base
rent shall be as provided in Section 2.2. Exercise of the renewal option shall
be by notice given at least 30 days prior to expiration of the preceding term.







--------------------------------------------------------------------------------





2.RENTAL.


2.1Base Rent During Initial Term. Tenant shall pay to Landlord as base rent for
the Property the following sums:
Months             Monthly Base Rent
1-120                $135,000.00
121-180            $148,500.00
2.2Base Rental During Renewal Terms. If Tenant exercises its option to renew
this Lease for the first of the two renewal terms in accordance with Section
1.4, Tenant shall pay to Landlord as base rent for the Property during the first
of such two renewal terms the sum of $156,000.00 per month. If Tenant exercises
its option to renew this Lease for the second of the two renewal terms in
accordance with Section 1.4, Tenant shall pay to Landlord as base rent for the
Property during the second of such two renewal terms the sum of $164,000.00 per
month.


2.3Time and Place of Payment. Rent will be paid in advance on the fifteenth day
of each month at the address for Landlord set forth in this Lease, or such other
address as Landlord may designate in writing to Tenant. Rent is uniformly
apportionable day to day. Rent for the partial month (if any) in which the Lease
commenced shall be prorated and paid at commencement of the lease term.


2.4Interest and Late Charges. All rent and other payments not paid within ten
(10) days after the due date shall bear interest from the due date until fully
paid at the same rate as specified in Section 11.4 below. In addition, if Tenant
fails to make any rent payment within 10 days after it is due, Landlord may
elect to impose a late charge of 5 cents per dollar of the overdue payment to
reimburse Landlord for the costs of collecting the overdue payment. Tenant shall
pay the late charge upon demand by Landlord. Landlord may levy and collect a
late charge in addition to all other remedies available for Tenant’s default,
and collection of a late charge shall not waive the breach caused by the late
payment.


2.5Partial or Delinquent Payments. Payment by Tenant or receipt by Landlord of
any amount less than the full monthly rental or other charges due from Tenant,
or any endorsement or statement on any check or letter accompanying any check or
rent payment, shall not in any event be deemed an accord and satisfaction.
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance of such rental or pursue any other remedy provided in
this Lease. Any payments required under this Lease which are not paid on or
before the date for payment in this Lease (subject to any permitted grace period
or notice requirement specified in this Lease) shall be considered delinquent
and in default.


2.6Net Lease Provision. All payments required to be paid by Tenant under this
Lease, other than base rent, will constitute additional rent. This is intended
to be a net lease, meaning, except as otherwise expressly provided in this
Lease, that Tenant shall pay all expenses of every type relating to the Property
after commencement of the lease term, and all rentals shall be received by
Landlord without set‑off, offset, abatement, or deduction of any kind.




3.
USE OF PROPERTY.



3.1Permitted Use. Tenant shall use the Property only for conducting the
following business and for no other purpose without Landlord’s written consent:
general office use, research and development, sales and marketing, manufacturing
and repairs, warehousing, and employee cafeteria.





--------------------------------------------------------------------------------





3.2Compliance with Laws. In connection with its use, Tenant shall comply at its
expense with all applicable laws, regulations and requirements of any public
authority, including those regarding maintenance, operation, and use of the
Property and equipment and appliances on the Property (including signs),
including, without limitation, the Americans with Disabilities Act and any other
act, law or regulation pertaining to persons with disabilities, except that
Tenant may withhold compliance in connection with a good faith dispute so long
as Landlord’s property interest is not jeopardized. In the event such dispute by
Tenant proves unsuccessful, Tenant shall promptly comply with such contested
law, regulation or requirement.


3.3Hazardous Substances.


a.Compliance. Tenant shall comply fully with all laws pertaining to the
protection of human health and the environment, including but not limited to
employee and community right-to-know laws and all laws regarding the use,
generation, storage, transportation, treatment, disposal or other handling of
hazardous substances by Tenant, its employees, agents, and contractors. Tenant
shall promptly advise Landlord in writing of any hazardous substances regulated
by such laws that are used, generated, manufactured, stored, transported or
otherwise handled on the Property. Tenant shall exercise extreme care in
handling any hazardous substances and shall not cause, or permit its employees,
agents, or contractors to cause, hazardous substances to be spilled, leaked,
disposed of or otherwise released on the Property. The term “hazardous
substances” is used in its very broadest sense, and refers to materials which
because of their quantity, concentration, or physical, chemical, or infectious
characteristics may cause or pose a present or potential hazard to human health
or the environment when improperly handled, treated, stored, transported,
disposed of, or otherwise managed. The term shall include, but is not limited
to, all hazardous substances, hazardous materials and hazardous wastes listed by
the U.S. Environmental Protection Agency and the state in which the Property is
located under the Comprehensive Environmental Response, Compensation and
Liability Act (CERCLA), the Resource Conservation and Recover Act (RCRA), the
Toxic Substances Control Act (TSCA), and the Federal Water Pollution Control Act
(FWPCA), and comparable state statutes.
b.Indemnity. Tenant shall indemnify and hold harmless Landlord and its members,
managers, officers, directors, employees, agents, contractors, successors and
assigns for, from and against any and all claims, demands, liabilities, damages,
fines, losses, costs (including the cost of compliance with any governmental
order) and expenses (including attorneys’ fees at trial, on appeal and in
connection with any petition for review) arising out of or in any way relating
to Tenant’s breach of any covenant or warranty in this Section 3.3. In the event
any action is brought against Landlord by reason of any such claim, Tenant shall
resist or defend such action or proceeding by counsel satisfactory to Landlord
upon Landlord’s demand. The obligation to indemnify, defend and hold harmless
shall include, without limitation, (a) reasonable costs incurred in connection
with investigation of site conditions, (b) reasonable costs of any clean-up,
remedial, removal or restoration work required by any federal, state or local
governmental agency or political subdivision with respect to hazardous
substances or infectious wastes, (c) reasonable sums paid in settlement of
claims, attorneys’ fees, consultant and laboratory fees and expert fees, and (d)
the value of any loss of the use of the Property. Tenant’s obligations under
this Section 3.3(b) shall survive the expiration or termination of the Lease for
any reason.


3.4No Offensive Activities. Tenant shall not conduct or permit any activities on
the Property that create a nuisance or damage the reputation of the Property, or
are reasonably offensive to Landlord, or other owners or users of adjoining
property.


3.5Insurance Coverage. Tenant shall refrain from any use of the Property that
would invalidate or impair the coverages afforded by any insurance maintained
with respect to the Property and shall not allow the condition of the Property
or Buildings to decline to a degree that would result in any insurance required
under this Lease to be maintained by Tenant to no longer be available.





--------------------------------------------------------------------------------





3.6Building Overloads. Tenant will refrain from doing anything on or about the
Property that will cause an overload. If Landlord believes there is an overload,
Landlord may select a qualified electrician whose opinion will control regarding
any overload of electric circuits, or a qualified engineer or architect whose
opinion will control regarding floor overloads or other stresses. Tenant will
promptly comply with any actions recommended by the electrician, engineer or
architect.


3.7Removal of Snow, Ice, and Debris. Tenant shall keep any sidewalks abutting
the Property and entrances to Buildings free and clear of snow, ice, debris, and
obstructions of every kind. Tenant shall keep the roof and drains leading from
the roof free and clear of snow, ice, debris, or other obstruction which might
overload or endanger the roof or adjoining premises, sidewalks, or streets. In
performing such work, Tenant shall take all reasonable precautions to avoid
damage to the roof.


3.8Signs. Except for existing signs located on the Property at the time this
Lease commences, Tenant shall obtain Landlord’s prior approval of the location,
design, size, color, materials, and other details of any signs to be located on
the Property, which approval shall not be unreasonably withheld. Signs must be
designed and constructed in compliance with city and county sign codes.


4.MAINTENANCE AND ALTERATIONS.


4.1Tenant’s Obligations. Tenant, at its expense, shall keep the Property
(including the land, parking areas, access roads, driveways, sidewalks,
landscaping, Buildings, improvements, roofs, electrical systems, HVAC systems,
fire sprinkler systems and other mechanical systems, fixtures, and all personal
property, trade fixtures and equipment) in good repair, operating condition,
working order and appearance, and shall make all exterior and interior repairs,
renewals, and replacements necessary to that end.


4.2Landlord’s Obligations. Landlord shall be under no obligation to make any
repairs, alterations, or improvements or perform any maintenance on the Property
at any time, except as expressly required in this Lease.


4.3Alterations. Tenant shall not make any alterations or additions to the
Property without Landlord’s prior written consent, which consent may require the
alterations to be removed and the Property restored on termination of this
Lease. Landlord will not unreasonably withhold its consent, subject to the
following conditions:
a.Any alteration or addition shall be done in a good and workmanlike manner and
in compliance with applicable laws and building codes and the Americans with
Disabilities Act, and in accordance with the orders, rules and regulations of
the National Board of Fire Underwriters or any other body exercising similar
functions.
b.The cost of any such alteration or addition shall be paid in cash, or its
equivalent, so that the Property and all portions thereof shall at all times be
free of liens for labor and materials supplied or claimed to have been supplied
to the Property. At least 15 days before commencing any work or delivery of any
materials relating to any alterations, improvements, or additions to the
Property, Tenant shall notify Landlord of the expected date of commencement of
such work or the delivery of any such materials. Landlord shall have the right
at any time and from time to time to post and maintain on the Property such
notices as Landlord reasonably deems necessary to protect the Property from
construction liens, materialmen’s liens, and any other liens.
c.Tenant shall cause all of its contractors performing work on the Property to
maintain, at such contractor’s sole cost and expense, Workers Compensation
Insurance covering all persons employed in connection with the work, with
respect to whom death or bodily injury claims could be asserted against Landlord
or its successors in interest when any work is in process in connection with any
such alteration or





--------------------------------------------------------------------------------





addition. Such insurance shall be in a company or companies of recognized
responsibility, licensed to do business in the state where the Property is
located, and true copies of all policies or certificates therefor, issued by the
respective insurers, bearing notations evidencing the payment of premiums or
accompanied by other evidence satisfactory to Landlord of such payment, shall be
delivered to Landlord.
d.Except as otherwise provided in the consent, all alterations, additions,
improvements, and fixtures installed by Tenant (other than trade fixtures and
equipment) shall become a part of the Property at the expiration of the term of
the Lease and belong to Landlord.
e.The value of the Property upon completion of such alterations shall equal or
exceed the value of the Property prior to such work.
f.Tenant will not permit any “visual art,” as defined in the Visual Artists
Protection Act, to be constructed or installed at the Property without
Landlord’s prior written consent, which consent may be conditioned upon the
artist executing a waiver of rights in form satisfactory to Landlord.


5.TAXES; UTILITIES.


5.1Personal Property Taxes. Tenant shall pay when due all personal property
taxes assessed against its personal property, equipment or trade fixtures on the
Property.


5.2Taxes and Assessments. Tenant shall pay to the applicable taxing authority
before delinquent all real property taxes, assessments and public charges on the
Property. Taxes and assessments for any partial year during the lease term shall
be prorated between Landlord and Tenant on the basis of the portion of the tax
year that Tenant occupies the Property. If special assessments are payable in
installments, Tenant shall be obligated to pay to Landlord only those
installments coming due during the term of this Lease.


5.3Taxes in Lieu of Ad Valorem Tax. If a tax is assessed upon Landlord’s
interest under this Lease which is in lieu of the ad valorem real property tax,
then to the extent permitted by law, Tenant shall pay such tax. Tenant, however,
shall have no obligation to pay any income, profits, or franchise tax levied
upon the net income derived by Landlord from this Lease.


5.4Payment of Utilities Charges. Tenant shall pay when due all charges for
services and utilities incurred in connection with the use, occupancy,
operation, and maintenance of the Property, including (but not limited to)
charges for fuel, water, gas, electricity, sewage disposal, power,
refrigeration, air conditioning, telephone, parking lot lighting, landscape
maintenance and janitorial services.


6.LIABILITY TO THIRD PERSONS.


6.1Liens. Tenant shall pay as due all claims for work done on or for services
rendered or material furnished to the Property, and shall keep the Property free
from any liens other than liens created by Landlord, except that Tenant may
withhold payment of any claim in connection with a good faith dispute over the
obligation to pay, so long as Landlord’s property interest is not jeopardized.
If Tenant fails to pay such claim or to discharge any lien, Landlord may do so
and collect such amount as additional rent. Amounts paid by Landlord hereunder
shall bear interest and be repaid by Tenant as provided in Section 11.4 below.
Such payment by Landlord shall not constitute a waiver of any right or remedy
Landlord may have because of Tenant’s default.


6.2Contest by Tenant. If Tenant withholds payment of a claim and a lien is filed
as a result of nonpayment, Tenant shall (within 10 days after knowledge of the
filing) secure the discharge of the lien or deposit with Landlord cash or
sufficient corporate surety bond or other security satisfactory to Landlord in





--------------------------------------------------------------------------------





an amount sufficient to discharge the lien plus any costs, attorneys’ fees, and
other charges that could accrue as a result of a foreclosure or sale under the
lien.


6.3Indemnification of Landlord. Except to the extent of Landlord’s gross
negligence of willful misconduct, Tenant shall indemnify, defend, and hold
harmless Landlord from, for, and against any claim, loss, or liability arising
out of or related to (1) Tenant’s use of the Property, (2) any action or
inaction of Tenant or its employees, contractors and design professionals (and
their subcontractors and suppliers at all tiers), agents, lenders, licensees or
invitees, (3) any condition of the Property which is the responsibility of
Tenant under this Lease, (4) the conduct of Tenant’s business or any activity,
work or things done, permitted or suffered by Tenant in or about the Property or
elsewhere, (5) any breach or default in the performance of any obligation of
Tenant under this Lease, or (6) any products or goods sold by or provided by
Tenant from the Property (including product liability and other claims). In the
event any action is brought against Landlord by reason of any such claim, Tenant
shall resist or defend such action or proceeding by counsel satisfactory to
Landlord upon Landlord’s demand.


6.4Landlord’s Liability. Landlord shall have no liability to Tenant for acts of
other tenants who may be occupying adjacent property, or for any defect in the
Property which is the responsibility of the Tenant under this Lease, or for any
interruption or failure in the supply of utilities or services to the Property.


6.5Security. Tenant acknowledges that the rental payable to Landlord under this
Lease does not include the cost of guard service or other security measures, and
that Landlord shall have no obligation whatsoever to provide such services or
security measures. Tenant assumes all responsibility for the protection of
Tenant, its officers, employees, agents and invitees, from the acts of third
parties.


7.INSURANCE AND DAMAGE.


7.1Liability Insurance. Tenant shall continuously maintain at its expense
commercial general liability insurance, written on an occurrence basis, in a
company rated not less than A -, Class VII, in “Best’s Insurance Guide,”
covering claims and liability for personal injury, death, or property damage
with limits of not less than $25,000,000 per occurrence and $25,000,000 in the
aggregate, or such higher limits as Landlord may reasonably specify from time to
time. Such insurance shall name Landlord and the holder of any mortgage or trust
deed on the Property (“Lender”) as additional insureds. If Tenant’s use of the
Property includes any activity or matter that would be excluded from coverage
under a commercial general liability policy, Tenant shall obtain such
endorsements to the commercial general liability policy or otherwise obtain
insurance to insure all liability arising from such activity or matter in such
amounts as Landlord may reasonably require.


7.2Property Damage Insurance. Tenant shall be responsible for insuring the
Buildings and other improvements, and all personal property, equipment, and
trade fixtures located on the Property. The Buildings and improvements shall be
covered by property damage insurance covering all risks included under Causes of
Loss - “Special Form” coverage, and such other risks (including earthquake and
flood) as Landlord or any Lender may reasonably designate, on no less than a
full replacement cost basis with agreed amount, replacement cost, ordinance or
law coverage and inflation guard endorsements and with Rents Coverage for not
less than 12 months rental under this Lease. Landlord shall not unreasonably
withhold its consent to reasonable and customary deductibles in such policies
subject to the approval of any Lender. Landlord shall be named as additional
insured and loss payee on such policy (with loss payee endorsement acceptable to
Landlord) and loss shall be payable to Landlord or otherwise as required by any
mortgage or trust deed in favor of Lender.





--------------------------------------------------------------------------------





7.3Policies. All policies shall be in a form and with companies reasonably
acceptable to Landlord and any Lender, rated not less than A -, Class VII, in
“Best’s Insurance Guide,” with Landlord shown as an additional insured. Tenant’s
insurance shall provide primary coverage to Landlord when any policy issued to
Landlord provides duplicate or similar coverage, and in such circumstance
Landlord’s policy will be excess over Tenant’s policy. Tenant may carry such
insurance under blanket policies; provided, however, such insurance by Tenant
shall have a Landlord’s protective liability endorsement attached thereto.
Certificates evidencing such insurance and a copy of such insurance policy(ies)
shall be furnished to Landlord prior to commencement of the lease term. At least
30 days before expiration of any policy required by this Lease, Tenant shall
furnish to Landlord proof of issuance of a policy or policies continuing the
required coverages. Tenant shall furnish to Landlord receipts for the payment of
premiums on such policies or other evidence of such payment reasonably
satisfactory to Landlord. Upon request of Landlord, Tenant shall promptly
furnish to Landlord a copy of such policy or policies. Tenant will cause each
insurance policy Tenant is required under this Lease to maintain to include a
requirement that the insurer give at least 30 days’ written notice to Landlord
before any cancellation of such policy.


7.4Restoration of Damage. In case of damage or destruction to the Property there
shall be no rent abatement. Tenant shall proceed to restore the Property
promptly to a condition equivalent in function and value to that existing prior
to the damage. To the extent insurance proceeds are made available by any Lender
for restoration, Landlord shall hold such funds in an interest bearing account
and shall disburse such proceeds and interest to Tenant as restoration
progresses, up to the total cost of restoration, in a manner similar to that in
which proceeds of a construction loan are customarily disbursed. After
restoration is complete, any remaining insurance proceeds shall be paid to
Landlord.


7.5Repair of Tenant’s Property. Repair, replacement, or restoration of any
fixtures, equipment and personal property owned by Tenant, and tenant
improvements shall be the responsibility of Tenant.


7.6Waiver of Subrogation. Neither party shall be liable to the other for any
loss or damage which (a) would be insured against under the terms of any
property insurance required to be carried under this Lease, or (b) is insured
against under the terms of any property insurance actually carried, regardless
of whether it is required under this Lease. Such waiver shall apply regardless
of whether the claim is due to the negligence of a party or that parties’
agents, officers, employees or contractors.


8.CONDEMNATION.


If the entire Property is condemned, or if a portion is taken which causes the
remainder to be unsuited to the use permitted under this Lease, then this Lease
shall terminate as of the date upon which possession of the Property is taken by
the condemning authority. Otherwise, Landlord shall proceed to make necessary
repairs and alterations to the Property to permit Tenant to continue its
operations thereon. Rent shall be abated during the period of restoration and
shall be reduced for the remainder of the lease term to the extent and in the
same proportion as the reduction in the reasonable rental value of the Property
for Tenant’s use caused by the condemnation. All condemnation proceeds shall
belong to Landlord, except for any award specifically made to Tenant for moving
expenses, or the taking of Tenant’s trade fixtures and personal property. Sale
of all or a part of the Property to a purchaser with the power of eminent domain
in the face of a threat or the probability of the exercise of the power shall be
treated as a taking by condemnation. Landlord need not incur expenses for
restoration in excess of the amount of condemnation proceeds received by
Landlord after payment of all reasonable costs, expenses and attorneys’ fees
incurred by Landlord in connection therewith.







--------------------------------------------------------------------------------





9.TRANSFERS BY TENANT.


9.1Prohibition of Transfer. Tenant shall not assign, mortgage, pledge,
hypothecate or encumber the Property or Tenant’s leasehold estate, or sublet all
or any portion of the Property, license the use of all or any portion of the
Property, or otherwise transfer any interest in the Property (whether voluntary,
involuntary, by operation of law or otherwise), without the prior written
consent of Landlord, which Landlord may grant or withhold in its sole
discretion. Any attempted transfer without consent shall be null and void and,
at the option of Landlord, will cause termination of this Lease.


9.2Obligations After Transfer. The giving of such consent in one instance shall
not preclude the need for Tenant to obtain Landlord’s consent to further
transfers. If Tenant is permitted to make any transfer, Tenant shall not be
relieved of its obligations, but shall remain primarily liable to Landlord for
performance of all such obligations. The transferee shall execute an assumption
of Tenant’s obligations under this Lease in form reasonably satisfactory to
Landlord. The acceptance of rent by Landlord from any person other than Tenant
shall not be deemed to be a waiver of any of the provisions of this Section 9 or
to be a consent to any assignment, subletting or other transfer.


10.DEFAULT.
The following shall be events of default:


10.1Payment Default. Tenant fails to make any rent or other payment under this
Lease within ten (10) days after written notice to Tenant that it is past due;
provided, however, Landlord shall not be required to give more than two (2) such
notices in any 12 month period, after which this Lease shall be in default if
rent or any other payment is not paid within ten (10) days after it is due
without notice, until such 12 month period has passed.


10.2Unauthorized Transfer. Tenant makes any transfer without Landlord’s prior
written consent as required under Section 9.1.


10.3Default in Other Covenants. Tenant fails to comply with any other term or
condition or fulfill any other obligation of this Lease within thirty (30) days
after written notice by Landlord specifying the nature of the default with
reasonable particularity, provided, however, if the default is of such a nature
that it cannot be remedied fully within the 30‑day period, it shall not be an
event of default if Tenant begins correction of the default within the 30‑day
period and thereafter proceeds with reasonable diligence and in good faith to
effect the remedy as soon as practicable.


10.4Insolvency Defaults. Dissolution or termination of existence of Tenant; the
commencement by Tenant of a voluntary case under the federal bankruptcy laws or
under any other federal or state law relating to insolvency or debtor’s relief;
the entry of a decree or order for relief against Tenant in an involuntary case
under the federal bankruptcy laws or under any other applicable federal or state
law relating to insolvency or debtor’s relief; the appointment of or the consent
by Tenant to the appointment of a receiver, trustee, or custodian of Tenant or
of any of Tenant’s property; an assignment for the benefit of creditors by
Tenant; the making or suffering by Tenant of a fraudulent transfer under
applicable federal or state law; concealment by Tenant of any of its property in
fraud of creditors; the making or suffering by Tenant of a preference within the
meaning of the federal bankruptcy law; or the imposition of a lien through legal
proceedings or distraint upon any of the Property of Tenant which is not
discharged or bonded.


10.5Default by Landlord. Landlord shall not be in default under this Lease
unless Landlord fails to perform its obligations within a reasonable time, but
in no event later than thirty (30) days after written





--------------------------------------------------------------------------------





notice by Tenant to Landlord and to the holder of any first mortgage or deed of
trust covering the Property whose name and address shall have been furnished to
Tenant in writing, specifying the nature of Landlord’s failure to perform;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are reasonably required for performance, then Landlord
shall not be in default if Landlord commences performance within such thirty
(30) day period and, thereafter, diligently prosecutes the same to completion.


11.REMEDIES ON DEFAULT.
Upon default, Landlord may exercise any one or more of the following remedies,
or any other remedy available under applicable law:


11.1Termination. Landlord may terminate Tenant’s right to possession of the
Property and Tenant’s rights under this Lease by giving written notice to Tenant
of Landlord’s election to terminate Tenant’s right to possession of the
Property, and this Lease will terminate as of the date of such notice. In the
event of such termination, Landlord may recover damages from Tenant as provided
in Section 11.3 below.


11.2Retake Possession. Landlord may re‑enter and retake possession of the
Property, without notice, either by summary proceedings, force, any other
applicable action or proceeding, or otherwise. Landlord may use the Property for
Landlord’s own purposes or relet it upon any reasonable terms without prejudice
to any other remedies that Landlord may have by reason of Tenant’s default. None
of these actions will be deemed an acceptance of surrender by Tenant.


11.3Damages for Default. Whether or not Landlord retakes possession or relets
the Property, Landlord may recover all damages caused by the default (including
but not limited to unpaid rent, attorneys’ fees relating to the default, and
costs of reletting). Landlord may sue periodically to recover damages as they
accrue during the remainder of the lease term without barring a later action for
further damages. Landlord may at any time bring an action for accrued damages,
together with interest thereon at the rate of 12 percent per annum, plus damages
for the remaining lease term. Such damages for the remaining lease term shall be
equal to the difference between the total unpaid rent that would have been
earned after termination of the Lease, with interest at 12 percent per annum
from when due; less the amount of the rental loss that Tenant proves could have
been reasonably avoided, if any; with such difference discounted to present
value at a discount rate equal to the sum of the Federal Reserve rate in effect
at the time of the award promulgated by the Federal Reserve office for the
district in which the Property is located, plus one percent.


11.4Cure of Tenant’s Default. Without prejudice to any other remedy for default,
Landlord may perform any obligation or make any payment required to cure a
default by Tenant. The cost of performance, including attorneys’ fees and all
disbursements, shall immediately be repaid by Tenant upon demand, together with
interest from the date of expenditure until fully paid at the rate of 12 percent
per annum, but not in any event at a rate greater than the maximum rate of
interest permitted by law.


12.SURRENDER AT EXPIRATION.


12.1Condition of Property. Upon expiration of the lease term or earlier
termination of this Lease, Tenant shall deliver all keys to Landlord and
surrender the Property in good condition, broom clean. All repair, replacement
and restoration for which Tenant is responsible shall be completed to the latest
practical date prior to such surrender.


12.2Fixtures. Upon expiration of the lease term or earlier termination of this
Lease, Tenant shall remove all of its furnishings, furniture, and trade fixtures
that remain the property of Tenant and restore all





--------------------------------------------------------------------------------





damage caused by such removal. If Tenant fails to do so, this shall be an
abandonment of such property and Landlord may retain such property and all
rights of Tenant with respect to it shall cease or, by notice in writing given
to Tenant within twenty (20) days after removal was required, Landlord may elect
to hold Tenant to its obligation of removal. If Landlord elects to require
Tenant to remove, Landlord may effect a removal and place the property in public
storage for Tenant’s account. Tenant shall be liable to Landlord for the cost of
removal, restoration, transportation to storage, and storage, with interest on
all such expenses as provided in Section 11.4.


12.3Holdover. If Tenant does not vacate the Property at the time required,
Landlord shall have the option to treat Tenant as a tenant from month to month,
subject to all of the provisions of this Lease (except that the term will be
month to month and the rent will be 150 percent of the amount of rent then being
paid by Tenant), or to evict, eject or otherwise lawfully remove Tenant from the
Property and recover damages caused by wrongful holdover. Failure of Tenant to
remove furniture, furnishings, or trade fixtures which Tenant is required to
remove under this Lease shall constitute a failure to vacate to which this
Section shall apply if such property not removed substantially interferes with
occupancy of the Property by another tenant or with occupancy by Landlord for
any purpose including preparation for a new tenant. If a month-to-month tenancy
results from a holdover by Tenant, the tenancy shall be terminable at the end of
any monthly rental period on written notice from Landlord given not less than
ten (10) days prior to the termination date which shall be specified in the
notice. Tenant waives any notice which would otherwise be provided by law with
respect to month-to-month tenancy.


13.WARRANTY OF QUIET ENJOYMENT.
So long as Tenant complies with all terms of this Lease, Tenant shall be
entitled to peaceable and undisturbed possession of the Property free from any
interference by Landlord or those claiming through Landlord.


14.GENERAL PROVISIONS.


14.1Time of Essence. Time is of the essence of the performance of each of
Tenant’s obligations under this Lease.


14.2Modifications. No modification of this Lease will be valid unless it is in
writing and is signed by all of the parties.


14.3No Appurtenances. This Lease does not create any rights to light and air by
means of openings in the walls of the Buildings, any rights or interests in
parking facilities, or any other rights, easements, or licenses, by implication
or otherwise, except as expressly set forth in this Lease or its exhibits.


14.4Nonwaiver. Waiver of performance of any provision of this Lease shall not be
a waiver of nor prejudice the party’s right otherwise to require performance of
the same provision or any other provision.


14.5Succession. Subject to the limitations on transfer of Tenant’s interest,
this Lease shall bind and inure to the benefit of the parties, their respective
heirs, successors, and assigns.


14.6Landlord’s Access. Landlord and its authorized representatives may enter the
Property with reasonable notice (but in no event shall more than 24 hour’s
notice be required) to determine Tenant’s compliance with this Lease, to make
necessary repairs, or to show the Property to any prospective tenants,
purchasers or lenders. Landlord may enter the Property without notice by any
means necessary in the case of an emergency. Landlord may at any time place on
or about the Property any ordinary “for sale” signs and





--------------------------------------------------------------------------------





Landlord may at any time during the last one hundred eighty (180) days during
the term of this Lease place on or about the Property any ordinary “for lease”
signs.


14.7Attornment. In the event any proceedings are brought for foreclosure, or in
the event of the exercise of the power of sale under any mortgage or trust deed
made by Landlord covering the Property, upon request Tenant shall attorn to the
purchaser upon any such foreclosure or sale and recognize such purchaser as
Landlord under this Lease.


14.8Subordination to Mortgages. This Lease, at Landlord’s option, shall be
subordinate to the lien of any trust deed or mortgage subsequently placed upon
the Property, and to any and all advances made on the security thereof, and to
all renewals, modifications, consolidations, replacements, and extensions
thereof; provided, however, that as to the lien of any such trust deed or
mortgage Tenant’s right to quiet possession of the Property shall not be
disturbed if Tenant is not in default and so long as Tenant pays the rent and
observes and performs all of the provisions of this Lease. If requested by
Landlord, Tenant shall promptly execute and deliver any document reasonably to
effectuate such subordination.


14.9Estoppel Certificates. Within 10 business days after written request by the
other party, either party shall execute and deliver a certificate prepared by
the other party stating whether or not this Lease has been modified and is in
full force and effect and specifying any modifications or alleged breaches by
the other party. This certificate shall also state the amount of monthly rent,
the dates to which rent has been paid in advance, and the amount of any prepaid
rent. Failure to deliver the certificate within the specified time shall be
conclusive upon the party from whom the certificate was requested that the Lease
is in full force and effect and has not been modified, except as may be
represented by the party requesting the certificate.


14.10Conveyance by Landlord. In the event Landlord sells its interest in the
Property during the term of this Lease, Landlord shall be discharged from any
obligations and responsibilities under this Lease from and after the effective
date of the sale, except for those already accrued.


14.11Breach by Landlord. In the event any damages are awarded to Tenant against
Landlord for breach of this Lease, Tenant’s sole recourse shall be against
Landlord’s interest in the Property, and Landlord shall have no personal
liability therefor.


14.12Recording. This Lease shall not be recorded without the consent in writing
of Landlord.


14.13Financial Statements. Upon written request of Landlord, Tenant shall
furnish to Landlord Tenant’s most current financial statement prepared in the
ordinary course of Tenant’s business. Landlord may make such financial statement
available to any prospective lender or purchaser of the Property. Landlord shall
otherwise keep such financial statement confidential and shall require any such
prospective lender or purchaser to do the same.


14.14Notices.
a.All notices given pursuant to this Lease shall be in writing and shall either
be (i) mailed by first class mail, postage prepaid, certified or registered with
return receipt requested or (ii) delivered in person or by nationally recognized
overnight courier.
b.Any notice (i) sent by mail in the manner specified in Section 14.14(a) shall
be deemed served or given two (2) business days after deposit in the United
States Postal Service, (ii) delivered by nationally recognized overnight courier
shall be deemed served or given one Business Day after delivery to the courier,
charges prepaid. Notice given to a party in any manner not specified above shall
be effective





--------------------------------------------------------------------------------





only if and when received by the addressee as demonstrated by objective evidence
in the possession of the sender.
c.The address of each party to this Lease for purposes of notice shall be as
follows:
LANDLORD:                ESI Leasing, LLC
13900 NW Science Park Drive
Portland, OR 97229            


TENANT:
Electro Scientific Industries, Inc.

13900 NW Science Park Drive
Portland, OR 97229
    
Each party may change its address for notice by giving not less than thirty (30)
days’ prior notice of such change to the other party in the manner set forth
above.


14.15Attorneys’ Fees; Disputes. In the event suit or action is instituted to
interpret or enforce the terms of this Lease or to rescind this Lease, the
prevailing party shall be entitled to recover from the other party such sum as
the court may adjudge reasonable as attorneys’ fees at trial, on appeal and on
any petition for review, and in any proceeding in bankruptcy, in addition to all
other sums provided by law. Disputes between the parties which are to be
litigated shall be tried before a judge without a jury.


14.16Applicable Law. This Lease shall be construed, applied and enforced in
accordance with the laws of the State of Oregon.


14.17Prior Agreements. This Lease is the entire, final, and complete agreement
of the parties with respect to the matters set forth in this Lease, and
supersedes and replaces all prior written and oral agreements between the
parties or their representatives with respect to such matters.


14.18Validity of Provisions. If any provision in this Lease shall be invalid,
illegal, or unenforceable in any respect, the validity of the remaining
provisions contained in this Lease shall not be affected and shall be enforced
to the fullest extent permitted by law.


14.19Landlord’s Consent. Whenever Landlord’s consent or approval is required
under this Lease, except as otherwise expressly provided in this Lease, such
consent or approval shall not be unreasonably withheld or delayed.


14.20Effective Date of Lease. The submission of this Lease for examination does
not constitute a reservation of or option for the Property, and this Lease shall
become effective as a lease only upon execution and delivery by Landlord and
Tenant.


14.21Authorship. This Lease is a jointly negotiated work product and authorship
shall not be ascribed to any particular party.


14.22Joint and Several Liability; Authority. In the event Tenant now or
hereafter consists of more than one person, firm or corporation, then all such
persons, firms or corporations shall be jointly and severally liable as Tenant
under this Lease. Each of the persons executing this Lease on behalf of Tenant
warrants to Landlord that Tenant has all right and authority to enter into this
Lease, and that each and every person signing on behalf of Tenant is authorized
to do so.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Lease as of the date first
above written.
LANDLORD:
ESI Leasing, LLC

an Oregon limited liability company


By: ____________________________________
Name: Paul R Oldham
Title: Manager




TENANT:
ELECTRO SCIENTIFIC INDUSTRIES, INC.,

an Oregon corporation


By: ______________________________________
Name: Robert DeBakker
Title: VP of Operations





--------------------------------------------------------------------------------







EXHIBIT A


Legal Description


PARCEL I:


Lot 5, SUNSET SCIENCE PARK, in the County of Washington and State of Oregon.


EXCEPTING THEREFROM a portion of Lot 5, SUNSET SCIENCE PARK, a plat of record in
the Southwest quarter of Section 33, Township 1 North, Range 1 West of the
Willamette Meridian, Washington County, Oregon, said point being more
particularly described as follows:
Beginning at the Southwest corner of said Lot 5, being also the Southeast corner
of Lot 4, said SUNSET SCIENCE PARK, and running thence, along the line common to
said Lot 4 and Lot 5, North 10º17' East 380.94 feet to a point on the Southerly
right-of-way line of Science Park Drive, a point on the arc of a 248.85 foot
radius curve, the radius point of which bears North 10º17' East; thence, along
said Southerly right-of-way line, on the arc of said radius curve (the long
chord of which bears South 84º12'59" East 39.04 feet) 39.09 feet; thence, along
said Southerly right-of-way line, South 88º43' East 14.08 feet; thence South
18º04'22" West 389.80 feet to the point of beginning.
 
FURTHER EXCEPTING THEREFROM that portion conveyed by Deed to the State of
Oregon, by and through its Department of Transportation, Highway Division,
recorded December 10, 1990, Recording No. 90-67371.


PARCEL II:


A tract of land created after January 1, 2008 pursuant to Property Line
Adjustment Case File 14-031-PLA and Property Line Adjustment Deed recorded
August 13, 2014, Recording No. 2014-050769, described as follows:


A tract of land situated in the Southwest one-quarter of Section 33, Township 1
North, Range 1 West of the Willamette Meridian, Washington County, Oregon, being
a portion of Lots 4 and 5, SUNSET SCIENCE PARK, being more particularly
described as follows:


Commencing at the Northwest corner of said Lot 4, said Northwest corner being on
the Southerly right of way line of N.W. Science Park Drive; thence South
88º43'00" East along said right of way line a distance of 494.88 feet to a point
of curve; thence along said curve to the right having a radius of 188.85 feet
through a central angel of 27º27'37" (chord bears South 74º59'12" East 89.65
feet) an arc distance of 90.51 feet to the True Point of Beginning; thence
leaving said right of way, South 28º11'28" West, a distance of 355.41 feet;
thence South 19º18'20" West, a distance of 54.92 feet; thence South 28º10'27"
West a distance of 106.22 feet to the Southerly line of Lot 4, SUNSET SCIENCE
PARK, said point also being on the Northerly right of way line of Sunset Highway
(US Highway 26); thence South 61º50'00" East along said Southerly line of Lot 4,
a distance of 569.94 feet to the Southeast corner thereof; thence leaving said
Northerly right of way line of Sunset Highway, North 17º57'55" East, a distance
of 389.70 feet to a point on the Northerly line of Lot 5, SUNSET SCIENCE PARK
and Southerly right of way line of N.W. Science Park Drive; thence North
88º45'36" West along said right of way line, a distance of 13.19 feet to a point
of curve; thence along said curve to the right having a radius of 248.85 feet
through a central angle of 59º29'48" (chord bears North 59º00'42" West 246.95
feet) an arc distance of 258.41 feet to a point of tangent; thence North
29º15'48" West, a distance of 179.22 feet; thence on a curve to the left





--------------------------------------------------------------------------------





having a radius of 188.85 feet through a central angle of 31º59'35" (chord bears
North 45º15'36" West 104.09 feet) an arc distance of 105.45 feet to the True
Point of Beginning.







